443 F.2d 1366
UNITED STATES of America, Plaintiff-Appellee,v.Dennis J. DZIEDZIC, Appellant.
No. 71-1125.
United States Court of Appeals, Ninth Circuit.
July 15, 1971.

Victor Sherman (argued), of Nasatir, Sherman & Hirsch, Beverly Hills, Cal., for appellant.
Shelby R. Gott, Asst. U.S. Atty.  (argued), Robert H. Filsinger, Chief, Criminal Division, Harry D. Steward, U.S. Atty., San Diego, Cal., for appellee.
Before CHAMBERS, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is reversed.  The jury instruction on sanity is caught by our Wade v. United States, 9th Cir., 426 F.2d 64, decided after the trial of this case.